UNITED STATES DISTRICT COURT
eee SOUTHERN DISTRICT OF CALIFORNIA eo

TRANSCRIPT DESIGNATION AND ORDERING FORM

 

 

 

19-50242 18-cr-3677-W
US. COURT OF APPEALS CASE NUMBER US. DISTRICT COURT CASE NUMBER
USA v. HUNTER T/AG/19
SHORT CASE TITLE DATE NOTICE OF APPEAL FILED BY CLERK OF DISTRICT

COURT
SECTION A -~ TOBE COMPLETED BY PARTY ORDERING TRANSCRIPT

COURT REPORTER/
HEARING DATE Sars arpa “LIENS PROCEEDINGS

7/8/19 GAYLE WAKEFIELD [J Voir ite LJ Opening Statements [_] Settlemertt Instructions [_] ClosingArguments [_] Jury Instructions
|] Pre-Trial Proceedings Other (Please Specify) MTN HEARING

[-] Voir Dire [-] Opening Statements [-] Settlement Instructions [-] Closing Arguments [_] Jury Instructions
[_] Pre-Trial Proceedings [_] Other (Please Specify)

L] Voir Dire [] Opening Statements [_] Settlement Instructions [_] Closing Arguments [_] Jury Instructions
[-] Pre-Trial Proceedings. [_] Other (Please Specify)

[_] Voir Dire [-] Opening Statements [_] Settlement Instructions [_] Closing Arguments [_] Jury Instructions
[-] Pre-Trial Proceedings [_] Other (Please Specify)

L] VoirDire [-] Opening Statements [_] Settlement Instructions [_] Closing Arguments [_] Jury Instructions
[] Pre-Trial Proceedings [_] Other (Please Specify)

[_] Voir Dire [] Opening Statements [_] Settlement Instructions [] Closing Arguments LE Jury Instructions
[| Pre-Trial Proceedings. [_] Other (Please Specify)

 

 

 

 

 

 

ATTACH ADDITIONAL PAGE FOR DESIGNATIONS, IF NECESSARY
Cd | do not intend to designate any portion of the transcript and will notify all counsel of this intention.

As retained counsel (or litigant in pro per), | request a copy of the transcript and guarantee payment to the reporter of the cost thereof upon demand.
| further agree to pay for work done prior to cancellation of this order.

As appointed counsel, | certify that. an appropriate order authorizing preparation of the transcript at the expense of the United States has been, or
within five (5) days hereof, will be obtained and delivered to the reporter. | agree to recommend payment for work done prior to cancellation of this

 

 

 

order.
NAME, ADDRESS AND TELEPHONE NUMBER DATE TRANSCRIPT ORDERED: 9/7/19
DEVIN BURSTEIN
WARREN & BURSTEIN
501 WEST BROADWAY, STE 240
SAN DIEGO, CA, 92101 8/ DEVIN BURSTEIN
619-234-4433 Sid Ms
ATTORNEY/PRO PER LITIGANT

 

THIS FORM IS DIVIDED INTO FIVE (5) PARTS. IT SHOULD BE USED TO COMPLY WITH THE FEDERAL
RULES OF APPELLATE PROCEDURE AND THE LOCAL RULES OF THE U.S. COURT OF APPEALS FOR
THE NINTH CIRCUIT REGARDING THE DESIGNATION AND ORDERING OF COURT REPORTERS'
TRANSCRIPTS.

PLEASE NOTE THE SPECIFIC INSTRUCTIONS BELOW. IF THERE ARE FURTHER QUESTIONS, CONTACT
THE CLERK'S OFFICE, U.S. DISTRICT COURT AT (619) 557-6368

SPECIFIC INSTRUCTIONS FOR ATTORNEYS/PRO PER LITIGANTS

Pick up form from District Court Clerk's Office when filing the notice of appeal.

Complete Section A. Place additional designations on blank paper, if needed.

Send Copy One fo District Court.

Send Copy Fourto opposing counsel. Make additional photocopies, ifnecessary.

Send Copy Two and Copy Three to court reporter. Contact court reporter to make further arrangements for payment.
Continue to monitor progress of transcript preparation.

QOarwWN>

 

TRANSCRIPT DESIGNATION AND ORDERING FORM
A-9 (08/97) cAs-036¢i 0/01/82) COPY ONE
